Title: To George Washington from Lafayette, 9 April 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris April the 9th 1784

Among the Numberless Applications I Have Had for our Society, there is One which, in duty to My feelings, I Cannot decline to present, on my first Voyage to America, Monsieurs de Mauroy, Lesser, Valfort, and du Boismartin were with me, and Altho these Meritorious officers Had an Engagement with Mr Deane, Congress did not think it in their power to Employ them—My instructions Being positive, I Have Answered them, that it was not within My limits to present them with the Badge of the Assossiation—But upon their Request for a Representation of their Case, I found it the More Impossible for me to Neglect it, As independant of their Great Merit, zeal, and Sacrifices, they Were My first Companions in the Voyage, and went over with me in a Manner that lays me Under particular obligations to them—Give me leave therefore, my dear General, to Present You with this Sollicitation of mine, which they will forward to Yr Excellency—With the Highest Respect and Most tender Affection I Have the Honour to Be My dear General Your Obedient Humble Servant

Lafayette

